Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Guenther (Reg. No. 39,698) on November 29, 2021.

The application has been amended as follows: 
- - 15. (Currently Amended) The blower of claim [[13]] 14, wherein the at least three lobes of the plurality of rotors includes a helix angle of at least 24 degrees; and 
helix that is a function of the twist angle and a pitch diameter of the plurality of rotors.  - - 
-  - 16. (Currently Amended) The blower of claim [[13]] 14, wherein the at least three lobes of the plurality of rotors includes a helix angle of at least 29 degrees; and 
the helix angle is a function of the twist angle and a pitch diameter of the plurality of rotors. - - 
EXAMINER’S COMMENT
	The applicant has placed objected to claim 17 into claim 13, and objected to claim 14 was amended to be an independent claim 14 that includes all of the limitations in claim 13, as well as, the claims have been amended to resolve the 112(b) rejections.  Claims 1-21 are allowable.  
A reason’s for allowance is not made since each of the independent claims in their entirety are why the claims are allowable.  In addition, this application has extensive history that includes continuations and continuations in part. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746